[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The issue before the court is a simple one. Should the plaintiff be given credit for a weekly loss on investment real estate when setting child support payment. Both sides agree that without the credit the plaintiff would have to pay $308 per week, if given the credit $275 per week.
It is the plaintiff's claim that his property losses amount to $159.00 per week. How this figure is arrived at, what's included, or excluded has not been provided to the court.
It is the court's finding that such raw data, whether based upon projections or history is insufficient to serve as a credit under our present support guidelines. The present loss can be used to lower the taxes paid by the plaintiff. The plaintiff's investments are entered into voluntarily, subjected to being disposed of at any moment for financial reasons. To allow such a paper deduction to reflect adversely upon his child support obligation presently would be penalizing the child.
The court recognizes there may be a legitimate basis for a deduction after examining the plaintiff's tax return to see how the loss played out.
Based upon the foregoing the court orders a child support payment of $308 per week effective April 15, 1992. The retroactive amount owed shall be payable at the rate of $20 per week until the arrearage is extinguished.
NORKO, J. CT Page 4394